Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 1 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 2 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 3 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 4 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 5 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 6 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 7 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 8 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 9 of 17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 10 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 11 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 12 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 13 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 14 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 15 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 16 of
                                     17
Case 10-50091   Doc 997   Filed 11/26/19   Entered 11/26/19 17:21:28   Page 17 of
                                     17
